I concur in the judgment that the first count of the petition does not set out a cause of action. I dissent from the judgment that the second count does not set out a cause of action. From the allegations in the second count it appears that the plaintiff did not accept the draft of the insurance company, but merely indorsed it and left it in the hands of the company, through its agent with whom she was dealing and who had brought her the draft, for the purpose of having the money to be realized on the draft used by the company, through the individual with whom she was dealing and who was the agent of the company, to make the repairs on the plaintiff's house. Sheav. Manhattan Life Insurance Co., 224 Mass. 112 (112 N.E. 631). It appears from the allegations that the agent of the company, in agreeing with the plaintiff to take the proceeds of the draft and apply them towards the repair of the house, was acting within the apparent scope of his authority as agent for the company, and therefore that the company was acting through and by him in dealing *Page 474 
with the plaintiff. From the allegations it appears that the repairs to the house were made by the company, through its agent with whom the plaintiff dealt, and who had agreed with the plaintiff to make such repairs, and that the company was responsible, as alleged, for failing to properly make the repairs to the plaintiff's damage.